Vanderzee, S.
Two petitions have been presented for letters of administration herein, one by Mario A. Pacelli as general guardian of Carmine .Silvetti, an alleged brother of the deceased, who later presented a. supplemental petition stating that he was a creditor of the deceased; the other petition is made by Germano P. Bacceli, Italian consul for this jurisdiction. The consul objects to letters being granted to the other petitioner.
I have examined with great care the reported eases bearing upon the claims of the Italian consul to .administration upon the property of Italian subjects dying intestate within his consular jurisdiction, where the» entire estate is distributable to citizens resident in Italy. I am constrained to adopt the very learned reasoning of iSurrogate Silkman in Matter of Lobrasciano, 38 Misc. Rep. 415, and grant letters in this proceeding to the Italian consul.
This course has been the practice of this court for many years *395and has heen adopted by many jurisdictions in this State and in Massachusetts. McEvoy, Public Administrator, v. Wyman, 191 Mass. 276.
A decree denying the application of Mario A. Pacelli and directing that letters of administration issue to Germano P. Bacceli, the Italian consul, may be entered.
Decreed accordingly.